The Honorable Steve Bell State Senator 500 E. Main, Suite 208 Batesville, AR 72503
Dear Senator Bell:
This is in response to your request for an opinion regarding whether all fines collected in circuit court on game and fish cases must be paid to the Arkansas Game and Fish Commission.
In my opinion, although such fines do benefit the Game and Fish Commission, the money does not go directly to the Commission.
Arkansas Code Annotated Section 15-41-209 (1987), which governs this issue, provides:
  (a)(1) All fines assessed against and collected from persons convicted for infractions of any of the state laws protecting game, fish, fur-bearing animals, or fresh water mussels shall be paid to the county treasurer of the county wherein the fine is assessed and forwarded, as provided, to the State Treasurer who shall credit same to the Game Protection Fund.
  (2) The county treasurer shall give his receipt to any officer paying the fine, and the receipt of a duplicate copy shall be forwarded to the Arkansas State Game and Fish Commission to be filed. At the end of each four (4) months, county treasurers shall forward all fines to the State Treasurer who shall issue his receipt therefor in duplicate, the original he shall send to the county treasurer making remittance and the copy to the Arkansas State Game and Fish Commission.
Pursuant to this provision, it is my opinion that all fines collected in circuit court for violations of game and fish laws must be paid to the county treasurer and ultimately forwarded to the State Treasurer to be credited to the Game Protection Fund, in the manner provided.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh